Citation Nr: 0909589	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-30 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a chronic recurrent 
skin disease diagnosed as eczema/atopic dermatitis.

2. Entitlement to service connection for a fungal disease of 
the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service in the United States Navy from 
June 1943 to March 1946, to include combat duty in the South 
Pacific, and in the United States Army from June 1949 to 
March 1950.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for a fungus on toenails and 
eczema.  The Veteran timely filed a Notice of Disagreement 
(NOD) in February 2005.  The RO provided a Statement of the 
Case (SOC) in August 2005 and thereafter, in September 2005 
the Veteran timely filed a substantive appeal.  The RO 
provided a Supplemental Statement of the Case (SSOC) in 
December 2006.

The Veteran did not request a hearing on this matter.

On appeal in November 2007, the Board reopened both claims 
and remanded the case for further development, to include 
providing a VA dermatology examination.  The RO subsequently 
submitted a SSOC in August 2008.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the November 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1.  There are no service treatment records available; the 
Veteran engaged in combat during his World War II service.

2.  Based upon the Veteran's statements and recent 
dermatological examinations that included a nexus opinion, it 
is at least as likely as not that the Veteran's recurrent 
eczema/atopic dermatitis began during active service.

3.  There is lay evidence of recurrent skin lesions of the 
feet during and after service and recent medical evidence 
that suggests that the Veteran has a history of a recurrent 
fungal infection of the feet (tinea pedis); however, the 
preponderance of the competent evidence is against a nexus 
between a current diagnosis of tinea pedis and any incident 
of service.


CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, a 
recurrent skin rash, diagnosed as eczema/atopic dermatitis, 
was incurred during active service.  38 U.S.C.A. §§ 1131, 
1154(b), 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303 (2008).

2.  Service connection for tinea pedis is not warranted.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 and Supp. 2008), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.  

a. Duty to Notify  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004, August 2004, and December 2007 letters sent to the 
Veteran by the AMC/RO adequately apprised him of the 
information and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473,  484, 
486 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for chronic 
recurrent skin disease diagnosed as eczema/atopic dermatitis.  
Therefore, no further development is needed with respect to 
this issue.

With respect to the claim for service connection for a fungal 
infection of the feet or tinea pedis, the April 2004, August 
2004, and December 2007 letters from the AMC/RO satisfy these 
mandates.  They informed the Veteran about the type of 
evidence needed to support his service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  The 
letters made clear that although VA could assist the Veteran 
in obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  Although not required to do so, the AMC/RO also 
specifically asked the Veteran to provide VA with any other 
supporting evidence or information in his possession.  See 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that for 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. 
§ 3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim").  

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
December 2007 letter and a March 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
December 2004 rating decision that is the subject of this 
appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  

With respect to Dingess notice, where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 891 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328  
(Fed. Cir. 2006).  In this case, timely Dingess would not 
have operated to alter the outcome because evidence 
establishing service connection for the Veteran's claim is 
lacking.  See Sanders, 487 F.3d at 887 (recognizing that "a 
demonstration that the outcome would not have been different 
in the absence of the error would demonstrate that there was 
no prejudice").  The Board finds that the presumption of 
prejudice raised by the failure to provide timely notice of 
the Dingess requirements is rebutted.  As will be explained 
below in greater detail, the preponderance of the evidence is 
against the Veteran's claim; thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Veteran's service treatment records are not a part of the 
claims file.  Upon inquiry to the National Personnel Records 
Center (NPRC), the agency returned a response stating that if 
the facility ever had the records, they would have been 
located in an area heavily damaged by a 1973 fire.  In light 
of this, the Board recognizes that it should employ a 
"heightened" duty "to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule." See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), quoting 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); accord 
Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that 
precedent does "not establish a heightened 'benefit of the 
doubt,' only a heightened duty of the Board to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed").  
The Board notes that the Veteran submitted personnel records 
which establish his service in the U.S. Navy during the 
Second World War and in the Army during the era of the Korean 
Conflict.  The Veteran participated in combat aboard USS 
Stephen Porter, a destroyer, during support of amphibious 
operations surrounding the invasion of Iwo Jima, as well as 
in direct ship-to-ship combat with the Imperial Japanese Navy 
at sea in the South Pacific.

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA dermatology examinations in December 2007 and July 
2008 and in reviewing these reports, the Board finds that a 
nexus opinion supports the claim for service connection for 
eczema/atopic dermatitis but neither examiner was able to 
link a diagnosis of tinea pedis to service.  The claims file 
also contains private medical evidence.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006). 

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 


II.  Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

While the Veteran had combat duty, his current contention is 
that his skin diseases had their onset during a non-combat 
period of service.  See  38 U.S.C.A. § 1154(b).  
Nevertheless, his combat duty is pertinent in that skin 
infections as one would be more prone to skin infections but, 
in any event, as explained in more detail below, the Board 
finds that the Veteran had in-service skin lesions as 
claimed.

The Veteran asserts that his skin conditions began in 
December 1945 (after the termination of hostilities with 
Japan), when he reported for duty on board a new ship.  
Records do indicate that the Veteran did in fact report for 
duty on the date claimed.  While there is no indication that 
he visited a Pharmacist's Mate (Naval Corpsman) as he has 
reported in his statements to VA, the submission of the deck 
entry does support the circumstances of treatment as alleged 
by the Veteran.  Additionally, the Veteran has submitted the 
written testimony of his brother, which indicates that the 
Veteran has had both a skin condition and a bilateral foot 
fungus condition since 1945.  Such a statement from a family 
member who knew the Veteran at the time of the alleged onset 
is probative, as it lends further support that skin lesions 
were present during service.

As abnormal skin lesions (e.g. redness, dry/flaky skin) are 
ascertainable by the senses, the Veteran and his brother are 
both competent to report on the existence of such findings.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his 
feet); Barr v. Nicholson, 21 Vet App 303 (2007).  Thus, the 
Board finds that the statement of the Veteran's brother, as 
well as the service record showing that the Veteran reported 
for duty on a day that he noticed abnormal skin lesions 
(which is consistent with his statements regarding the 
circumstances of his treatment), support a finding of in-
service skin lesions.

The Board notes that there is also a current diagnosis of the 
claimed disorders.  Specifically, the Veteran was assessed as 
having psoriasis and tinea pedis on the hands and feet in 
October 2003, and there is a separate VA clinical assessment 
which noticed the presence of eczema in November 2002.  The 
question remains whether there is competent evidence of a 
nexus between any skin disorder that is currently present and 
service.

The December 2007 VA examiner reviewed the Veteran's 
"chart" and noted eczematous edematous urticarial papules 
and plaques covering most of the Veteran's trunk, arms, and 
legs.  His feet had "slight scale."  The Veteran reported a 
history of moderate atopic dermatitis since being in the 
service in the early 1940's, which the examiner found 
"supports causality and service connection."  However, the 
examiner stated that atopic dermatitis is a common condition 
and noted that "there is [sic] no definitive studies linking 
atopic dermatitis with south Pacific war service, so there is 
no definite link."  The examiner determined the causality to 
be "POSSIBLY related (less than 50% chance)."  (Emphasis in 
original).

The Veteran also submitted to a July 2008 VA dermatology 
examination.  The Veteran reported that his eczema started 
while on active duty.  The examiner noted that the Veteran 
did not have current evidence of eczematous patches or 
eczematous rash.  He did have diffuse, dry skin which the 
examiner found was consistent with a diagnosis of xerosis.  
However, the examiner noted that the Veteran "perhaps has a 
small patch, one- to two-inch patch of scaly redness on his 
midback, which could be consistent with eczema."  With 
respect to the Veteran's feet, there was no evidence of 
direct tinea pedis rash.  The examiner instead noted 
thickened skin with some cracking and yellowing that he 
characterized as hyperkeratotic.  The assessment included 
eczema/atopic dermatitis and plantar hyperkeratosis.  The 
examiner also diagnosed "presumptive" tinea pedis, finding 
that "this is likely to occur on his feet as well, given his 
history."  

The examiner reviewed the claims file and opined that "based 
on the Veteran's history alone, it is at least as likely as 
not that his eczema/atopic dermatitis that he has now is one 
in the same condition as he describes he had in the military 
and has continued for this many years."  However, the 
examiner went on to state that this condition "is not likely 
directly related to the military service" and noted that 
eczema and atopic dermatitis are common conditions.  The 
examiner indicated that he could not resolve the issue of 
etiology of tinea pedis and plantar hyperkeratosis without 
resort to mere speculation.  

The Board determines that the evidence is in relative 
equipoise as to whether the Veteran's eczema and atopic 
dermatitis are linked to service.  The December 2007  
examiner merely noted that the Veteran's skin disorders were 
"possibly" related to service.  38 C.F.R. § 3.102 (2008) 
provides that service connection may not be based on a resort 
to speculation or even remote possibility, and a number of 
Court cases have provided additional guidance as to this 
aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
There is also no indication that the examiner reviewed the 
claims file.  Thus, this opinion neither supports nor weighs 
against the claim.
  
In contrast, the July 2008 examiner relied on the Veteran's 
reported history of in-service skin rash and determined that 
the Veteran's eczema/atopic dermatitis "at least as likely 
as not" began during service.  In Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, has reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the veteran that 
formed the basis for the opinion.  The VA and Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the Veteran.  Here, the history reported by the 
Veteran on examination is not contradicted by the record; 
therefore, the examiner's opinion is competent evidence.  
Kowalski, supra; Coburn v. Nicholson, 19 Vet. App. 427, 432 
(2006) (reliance on a veteran's statement renders a medical 
report incredible only if the Board rejects the statements of 
the veteran). 

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the Veteran has a 
chronic recurrent skin disease affecting areas other than the 
feet, most recently diagnosed as eczema and atopic 
dermatitis, which began during service.  Accordingly, service 
connection for eczema/atopic dermatitis is warranted.  38 
U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

However, the preponderance of the evidence is against the 
Veteran's claim for service connection for a fungal disease 
of the feet.  The December 2007 examiner did not diagnosis 
tinea pedis.  The July 2008 VA examiner reviewed the claims 
file and did not find current evidence of a fungal infection 
of the feet, although he indicated that the Veteran had a 
history of tinea pedis.  The physician was unable to render 
an opinion as to the etiology of the Veteran's tinea pedis 
without resorting to speculation.  Thus, there is no 
competent evidence of a nexus between tinia pedis and 
service.

As indicated above, the Veteran and his brother can attest to 
factual matters of which they had first-hand knowledge, e.g., 
noticing skin lesions on the Veteran's feet.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran and his brother, as layman, have not been shown to be 
capable of making medical conclusions, thus, their statements 
regarding the diagnosis or etiology of tinea pedis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In the Board's judgment, the disability in question, 
which was diagnosed on the basis of clinical and laboratory 
examinations, is not the type of disability that can be 
diagnosed by a layman.  See, e.g., Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran and his 
brother are competent to report what comes to him through 
their senses, they do not have medical expertise to diagnose 
such a skin disease.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  In this case, neither he nor his brother can 
provide a competent opinion regarding diagnosis or causation. 

For the reasons stated above, the Board finds that, with the 
application of the doctrine of reasonable doubt, service 
connection for eczema/atopic dermatitis is warranted but the 
preponderance of the evidence is against the claim for 
service connection for a fungal infection of the feet or 
tinea pedis.  38 U.S.C.A. § 5107(b).  As the preponderance of 
the evidence is against the latter claim, the benefit of the 
doubt doctrine does not apply to this aspect of the appeal.  
Id.; see also, e.g., Ortiz v. Principi, 274 F.3d 1361, 1364-
65 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for chronic recurrent eczema/atopic 
dermatitis is granted.

Service connection for a fungal disease of the feet is 
denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


